DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 09/21/2022 is acknowledged.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 38a appears in Figure 2, but fails to be mentioned in the Specification.
In Figure 3, reference number 58 is shown, but fails to be mentioned in the Specification.
In Figure 10, reference number 37A-5 is shown, but fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [070], reference number 2E is mentioned, but fails to appear in the Drawings.
In paragraph [0073], reference number 2F is mentioned, but fails to appear in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, it is recited that the plurality of light emitting elements are arranged outside the second region; however, in preceding claim 1, the light emitting element is claimed as part of the light emitting device which includes the second region. Please clarify how then the light emitting elements can be arranged outside the second region. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Japanese publication to Mizuhiki (JP 2009-244924 A) (English translation provided by the Examiner).
In terms of claim 1, Mizuhiki teaches a device comprising an operating element (31A, 31C) configured to specify a setting value of a first parameter by moving the operating element within a first region (31), and a light emitting device (3)  including a second region (33) that is disposed inside the first region (31), wherein the second region includes a light emitting area (see Figures 3 and 4) that changes according to the setting value, and wherein the operating element covers part of the second region (see Figures 3 and 4).
As for claim 2, Mizuhiki teaches the light emitting device including a light emitting element (32) and a light guiding member (A2) configured to guide light from the light emitting element to the operating element, and wherein light is emitted from the light emitting area and passes through part of the operating element (when the operating element is transparent, see paragraph “Further, according to the above-described embodiment, the operation elements 31A to 31C are made of a light-impermeable member such as a resin, but the present invention is not limited to this. If the indicator portions M1 to M3 are provided, the operation elements 31A to 31C may be made of a transparent member such as acrylic.”).
As for claim 6. Mizuhiki teaches a controller (CPU 9) configured to update the setting value based on information read from memory (ROM 10).

At least independent claim 1 can further be rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Hole (US 2016/0259540) (see Figures 2A-3 and 7-11).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuhiki in view of that which is well known in the art.
Mizuhiki teaches a single light emitting element (32) and a plurality of light guiding member (A2), but fails to explicitly teach a plurality of light emitting elements associated with the guiding elements. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to form the light emitting element as individual light sources since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Allowable Subject Matter

Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        09/27/2022